Citation Nr: 1127917	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  04-28 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the right great toe.

2.  Entitlement to an initial compensable disability rating for nephrolithiasis.

3.  Entitlement to an initial compensable disability rating for hemorrhoids.

4.  Entitlement to service connection for multiple allergies.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran had active service in the Navy from June 1959 to February 1963 and in the Army from December 1991 to February 2002.  He reports additional service from July 1987 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2002 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Board observes that in the February 2009 Decision/Remand, the Board referred the issues of entitlement to service connection for heart disease and entitlement to service connection for PTSD with panic attacks and depression.  A review of the claims file reveals that the RO has not yet provided a rating decision with respect to these claims.  Thus, the issues are again REFERRED to the RO for appropriate action.

The Board recognizes that the claim for entitlement to a total disability rating based upon individual unemployability (TDIU) was also referred by way of the February 2009 Board decision.  However, since then, the United States Court of Appeals for Veterans Claims (Court) has held in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the Veteran's TDIU claim is discussed in the remand, below, with the toe claim.

The issues of a disability rating in excess of 20 percent for degenerative joint disease of the right great toe, and for service connection for food allergies are also addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have recurrent kidney stone formation requiring diet therapy, drug therapy, or invasive or non-invasive procedures; he also does not have occasional attacks of colic, infections, or require a catheter for drainage.

2.  The Veteran's service-connected hemorrhoids are manifested by persistent bleeding with anemia.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for nephrolithiasis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509 (2010).

2.  The criteria for a 20 percent initial disability rating for hemorrhoids are met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).   The Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision, and the Veteran is not prejudiced by appellate review at this time.

Here, the notice requirement does not apply to the Veteran's challenge of his initial disability ratings.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103 notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  Id.  at 490-91.  Also, because Fenderson v. West, 12 Vet. App. 119, 126 (1999) held that a claim for an initial disability rating is distinct from a claim for increased rating, the notice requirements of an independent increased rating claim are not applicable to these claims.  Thus, because the notice that was provided before service connection was granted is deemed legally sufficient, VA's duty to notify with regard to entitlement to the increased initial ratings under appeal has been satisfied.

VA also has a duty to assist the Veteran in substantiating his claims under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records, post service treatment records, and VA examination reports have been associated with the claims file and were reviewed by the Board.  The Veteran requested a Central Office hearing on this matter, and received notice of the date and location of said hearing.  However, he failed to appear at the required time.  In addition, the representative's October 2007 statement indicates that the Veteran "has elected to have his file forwarded to the BVA for a decision." Not having received a request for postponement and pursuant to 38 C.F.R. § 20.704(d), the Board will proceed with its adjudication of the appeal "as though the request for a hearing had been withdrawn." 38 C.F.R. § 20.704(d).

The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claims.  VA has met its duties to notify and assist the Veteran.  A remand for further development of these claims would serve no useful purpose.  

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of disability ratings, and as such, the severity of each disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The rating of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their rating.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate ratings for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Nephrolithiasis

The Veteran's current noncompensable disability rating was assigned under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7508.  The Board observes that the rating decisions issued show that the Veteran's nephrolithiasis is rated under Diagnostic Code 7805, which is the rating criteria for scars.  This is an obvious typographical error, and the Board proceeds to analyze the matter under the proper rating criteria.  Under Diagnostic Code 7508, the rater is instructed to rate nephrolithiasis as hydronephrosis, Diagnostic Code 7509, unless there is recurrent stone formation requiring one or more of the following: diet therapy, drug therapy, or invasive or non-invasive procedures more than twice a year.  Under Diagnostic Code 7509, a 10 percent disability rating is warranted when there is only an occasional attack of colic, there is no infection and catheter drainage is not required.  Frequent attacks of colic requiring catheter drainage are rated as 20 percent disabling. Frequent attacks of colic with infection (pyonephrosis), and impaired kidney function are rated as 30 percent disabling.  Symptoms of greater severity are to be rated on the basis of resulting renal dysfunction, the criteria for which are provided in 38 C.F.R. § 4.115a. 38 C.F.R. § 4.115b, Diagnostic Code 7509.

The Veteran's claims file was reviewed in its entirety and there is no evidence of recurrent stone formation requiring diet or drug therapy or invasive or non-invasive procedures more than once per year, and no evidence of any treatment for colic.  

Service treatment records do show that the Veteran sought treatment in April 1995 for abdominal pain, and was assessed as having a possible left urethral calculus spontaneously passed.  He returned the day following his initial treatment with the actual stone that had passed following the clinical visit.  This was shown to be a kidney stone.  He again sought treatment in 1998 for left flank pain, but this was not shown to be a recurrence of the stone.

At the time of his December 2001 VA examination, the Veteran's in-service history of kidney stone was noted, but it was also noted that "he has had no recurrence of these stones."  In April 2003, he again reported left flank pain as his only residual of the in-service kidney stone.  The Veteran was again afforded a VA examination in December 2004, at which time he again noted left flank pain, but the VA examiner made mention of no evidence of recurring stones.

In a June 2006 statement, the Veteran reported that he continued to have left flank pain, which was "exacerbated by the use of blood pressure medication."  On further review of the record, the Board observes that in December 2003, the Veteran sought treatment for his left flank pain and a treating physician noted that the pain was aggravated by monopril, and that the symptoms were reduced when he stopped the medication.

As recently as January 2009, the Veteran's VA outpatient records reflect complaints of left flank pain, yet with notations that computed tomography (CT) scans were negative for nephrolithiasis.

Thus, throughout the course of this appeal, the treatment records since the Veteran's 1995 kidney stone, show no recurrent stone formation and no treatment for colic.  In applying the governing criteria to the Veteran's situation, despite the Veteran's continuing reports of left flank pain, there is no clinical showing of the criteria required for a compensable rating for nephrolithiasis.  The Veteran does not contend and the evidence does not show that he requires diet therapy, drug therapy, or any type of treatment procedure to address kidney stones.  He does not have colic or infections related to kidney stones, and he does not require a catheter for drainage.  Thus, he does not meet any of the criteria for the assignment of a compensable disability rating for nephrolithiasis.  38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509.  The preponderance of the evidence is against the claim and a compensable disability rating must be denied.

Hemorrhoids

The Veteran is presently in receipt of a noncompensable disability rating for his service-connected hemorrhoids.  The service-connected hemorrhoid disability is rated under 38 C.F.R. § 4.114, Diagnostic Code 7336 which provides the rating criteria for either internal or external hemorrhoids.  Under Diagnostic Code 7336,  a noncompensable disability rating is warranted for mild or moderate hemorrhoids.  A 10 percent disability rating is warranted for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent disability rating is warranted when there is persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).

A review of the record reveals that the Veteran has experienced rectal bleeding consistently throughout the course of this appeal, and there is also evidence in the record of anemia.  Thus, a 20 percent disability rating is warranted under Diagnostic Code 7336.

At the time of his December 2001 VA examination, prior to his separation from service, it was noted that the Veteran had undergone a hemorrhoidectomy after experiencing hemorrhoids with bleeding in 1998.  He reported no bleeding at the time of the examination, and physical examination revealed no hemorrhoids.  

In September 2003, the Veteran underwent a colonoscopy, which was normal, with a notation that the "digital rectal exam was normal."  However, by May 2004, the Veteran's VA primary care physician was noting that the Veteran has "rectal irritation and bleeding which is a chronic issue."

Another VA examination was conducted in December 2004, at which time the Veteran was shown to have a "single external hemorrhoid...with infrequent episodes of rectal bleeding."  Physical examination confirmed the existence of a 1 cm hemorrhoid external, non-thrombosed.  There was no report of bleeding on examination.  In a statement received in the same month, the Veteran reported that he continues to have rectal bleeding lasting as long as three weeks.

In an undated VA treatment note, the Veteran's history of "symptomatic intermittent rectal bleeding" is reported, as well as a notation of mild anemia.  Another similar note again confirms, "Patient has a history of Iron Deficiency Anemia (IDA): Yes."

In February 2006, the Veteran underwent colorectal cancer screening and protruding lesions were noted and described as "grade 1 internal and external hemorrhoids."

Following the Board's remand, the Veteran was afforded another VA examination of  his hemorrhoids.  At this time, frequent bleeding was reported, which was noted as not improved since onset.  Physical examination reveals a small amount of external redundant tissue, but no external hemorrhoids were observed on examination.

More recently, in July 2009, the Veteran was again treated on an outpatient basis for rectal bleeding.  He requested a prescription for treatment and further review of the treatment records reveals that he continued on this prescription.  See March 2010 VA prescription listing.

Although the Veteran's rectal bleeding is not shown as constant, this is not what the rating criteria requires.  Under Diagnostic Code 7336, a 20 percent disability rating is warranted with persistent bleeding with secondary anemia.  Throughout the general course of the medical records, repeated reports of intermittent and frequent rectal bleeding is consistently reported.  This was noted by one physician as a chronic problem.  The Board finds that this most closely approximates a characterization as persistent bleeding, and because the record also shows an associated history of anemia, the criteria for a 20 percent disability rating for the Veteran's service-connected hemorrhoids are met.  The Board observes that this is the maximum rating under the pertinent rating criteria.

Extraschedular Consideration

Finally, neither the Veteran's nephrolithiasis, nor his hemorrhoids, warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); 
aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (2010) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that, in this case, the rating schedule adequately contemplates the Veteran's nephrolithiasis disability, as is discussed in the decision, above.  As for the hemorrhoids, the Board is aware that the maximum rating is awarded, under the pertinent rating criteria, in the decision, above.  However, there is no evidence of marked interference with employment or frequent periods of hospitalization due to the hemorrhoids.  Referral for consideration of the extraschedular rating is not warranted with regard to either claim.  


ORDER

An initial compensable disability rating for nephrolithiasis is denied.

An initial 20 percent disability rating for hemorrhoids is granted, subject to governing criteria applicable to the payment of monetary benefits.
 

REMAND

The Veteran is seeking a higher disability rating for his service-connected left toe disability, as well as, service connection for allergies.  In February 2009, the Board remanded both of these issues with specific instruction for additional development.  Because the Board's remand orders were not substantially complied with, these issues must again be remanded.  If any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  While the Board regrets the delay, another remand is required for the reasons set forth, below.  See Stegall v. West, 11 Vet. App. 268 (1998).

Toe

In February 2009, the Board ordered that the Veteran's claim for an increased rating for his service-connected left great toe be referred to the Director of Compensation and Pension for consideration under the provisions of 38 C.F.R. § 3.321.  A review of the claims file reveals that the Veteran was afforded a new VA examination, and awarded an increased disability rating under the schedular criteria following the remand, but that the issue was not referred for § 3.321 consideration.  This is particularly important considering reports in the record that the Veteran claims to have had to retire due to this disability.  Because the Veteran does not meet the schedular requirement for a TDIU, the referral to the Director of Compensation and Pension for consideration under the provisions of 38 C.F.R. § 3.321 is of utmost importance in this case.  As indicated above, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an initial rating for a disability.  See Rice, 22 Vet. App. at 453-54.  Thus, if during the course of an initial rating appeal, the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an initial rating is sought, then the issue of entitlement to TDIU is part of the initial rating claim and should be considered in connection with that rating claim.  Id.  Because an extraschedular rating may be warranted, including on the basis of unemployability, for the right great toe disability, the February 2009 remand order must be complied with.

Allergies

The February 2009 Board remand ordered a VA examination for the Veteran's allergy claim.  This aspect of the remand order was complied with by way of the May 2009 VA examination, the report of which is of record.  However, there is no evidence that the RO reviewed the examination report and reconsidered the claim with this new evidence, as this issue was not included in the February 2011 Supplemental Statement of the Case.  As such, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall refer the issue of entitlement to an increased disability rating for degenerative joint disease of the right great toe to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation for the Veteran's disability, to include an assessment on an extraschedular basis of whether the Veteran is unemployable due to the service-connected toe.  38 C.F.R. § 3.321(b) (2010).  If the Veteran is not satisfied with the decision, he and his representative should be provided a Supplemental Statement of the Case.  A reasonable period of time for a response should be afforded.

2.  The RO/AMC shall readjudicate the Veteran's claims, including consideration of any new evidence received since the last Supplemental Statement of the Case, in October 2007.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued an Supplemental Statement of the Case and given a reasonable opportunity to respond.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


